DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 22 July 2021 has been entered.
 
 Claim Status: 

1c.	Claims 1-4, 6-10, 13, 15-29, 31, 33-50 and 54 are pending, of which claims 1-4, 6-10, 13, 15-18 are under consideration. 
1d.	Claims 19-25, 27-29, 31, 33-50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 23 July 2021 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits.


Response to Applicants’ amendment and arguments:
3. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  

3a.	All of the objections and rejections of cancelled claims are moot. 

3b.	The amendment has overcome the rejection of claims 1-4, 6-10, 13, 15-18 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not complying with the written description provisions.
3c.	The amendment has overcome the rejection of claims 1-4, 6-10, 13, 15-18 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention.
3d.	The rejection of claims 1-4, 6-8, 13, 15-18 made under 35 U.S.C. 103(a) as being unpatentable over King et al (WO 2015/031778, published on 05 March 2015), is withdrawn. The King et al reference does not teach or suggest an immunostimulatory composition comprising an HIV antigen or TB antigen, and an IL-25 binding protein, wherein the first agent and the second agent are co-expressed.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Kevin Dietz (Applicants' Representative) on 22 October 2021.

In The Claims:

4a.	Claim 1. 	(Twice Amended) An immunostimulatory composition comprising a first agent comprising an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible, wherein the immune stimulator stimulates or otherwise enhances an immune response to a target antigen in a subject, co-expressed with a second agent comprising an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible, wherein the first agent comprises a human immunodeficiency virus (HIV) antigen or tuberculosis (TB) antigen, and wherein the second agent comprises IL-25 binding protein

4b.	Claim 10.	 (Once Amended) The composition of claim 9, wherein the HIV antigen is selected from any one of the gene product of the gag, pol, or env genes, the Nef protein, and reverse transcriptase

4c.  	Please cancel claims 19-25, 27-29, 31, 33-50 and 54 without prejudice or disclaimer.  


Conclusion:

5.	Claims 1-4, 6-10, 13, 15-18 are allowed.




Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 October 2021


/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647